DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21 and 23 are pending. Claims 21 and 23 were amended and are independent. Claim 22 was cancelled.

Response to Arguments
Applicant's arguments filed December 10, 2021, have been fully considered and the examiner’s reply is the following:
Regarding the 35 USC 101 rejection: Applicant first summarizes the technical problem as improving the ability to identify and select an optimal statistical model while avoiding reliance on the “experience of experts in each field.” Response at 11. Applicant argues that the “model builder apparatus” that is improved by the claimed limitations to “reduce computing cost and time.” Response at 11. 
Regarding Step 2A Prong 2, applicant argues that specification sets forth the technical problems and the specific technical solution “discloses a computational structure, Fig. 4, for a computer producing the optimal statistical model.” Response at 13. The application seeks to avoid the additional computing cost. Thus, applicant argues that “[t]he application thus reduces the computing cost and time of previous approaches to determining a statistical model. The problem is addressed by automatically determining an optimal statistical model using an objective set of rules.” Id. 

With respect Step 2B, applicant argues that because the claims are “an improvement to the field of predicting the future using a statistical model and claim 21 includes the specific limitation of the model builder computer which is not routine and conventional.” Response at 15. Applicant argues that because experts are not involved in the conventional manner for the Id. 
The examiner respectfully disagrees. In the instant application, the claimed improvements are directed to the abstract idea of selecting the optimal statistical model. However, the limitations found in the claims provide an intended use for “avoiding a problem of an experience of an expert causing reduced accuracy of the statistical model and the experience of the expert increasing imprecision of the statistical model due to a first selection by the expert of an incorrect dependent variable distribution type and a second selection by the expert of an incorrect link function type” but the limitations do not limit any structure of the computer. The main inventive concept of the claims is directed to Mental Processes, where evaluations and judgement are used to select from among a group and to compare results to a threshold. The improvement in this case is directed to an improvement of the abstract idea, and not a specific implementation. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the selection of the best predictive statistical model from among the group. This merely represents an attempt to apply the abstract product search on a generic computer. While no direct equation like the Arrhenius equation is recited in the claims, the claims still recite Mathematical concepts of statistical models, link functions and local/global minimum determinations. The full rejection using the amended claim language is set forth below, but determining the model order based on iterative calculations until an error rate is met is clearly a mathematical process. The claims are reciting improvements to the underlying mathematical processes, which is a further recitation of an abstract idea.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Independent claim 21 (apparatus) and independent claim 23 (system) recite claims related to determining optimum statistical models and are directed to statutory categories of inventions.
Step 2A, Prong 1: Claim 21 recites, in part, “select the optimal statistical model, and output the optimal statistical model (Mental Process- observation, evaluation, judgment, opinion),
for each combination of a distribution type of the dependent variable from a set of distribution types and a link function type from a set of link types, determining a model order (Mental Process- observation, evaluation, judgment, opinion), and 
selecting that combination with the lowest prediction error as established by cross-validation (Mental Process- observation, evaluation, judgment, opinion), 
wherein the determining the model order includes: when a number of independent variables exceeds a threshold value (Mental Process - comparing and evaluating a value to a threshold value): iteratively performing, until a first error corresponding to a local minimum is 
when the number of the independent variables does not exceed the threshold value (Mental Process - comparing and evaluating a value to a threshold value), iteratively performing, until the first error corresponding to a global minimum is detected, the determining the m independent variables and establishing the first statistical model based on the determined m independent variables and the dependent variable (Mathematical Concept – statistical model and error calculation);
determining the m independent variables based on variances in the target data, wherein m is a natural number (Mental Process - comparing and evaluating variables and corresponding variances);
establishing the first statistical model representing a relationship between them independent variables and the dependent variable and calculating the first error of the first statistical model (Mathematical Concept – statistical model and error calculation);
selecting the optimal statistical model for the target data from among the plurality of first statistical models based on the first error (Mental Process- observation, evaluation, judgment, opinion to make a selection),
calculating the variances in the target data using other non-excluded independent variables from the plurality of independent variables (Mathematical Concept – calculating statistical variances), and

based on a first determination that the number of the other non-excluded independent variables exceeds the threshold value (Mental Process - comparing and evaluating a value to a threshold value), iteratively performing the determining them independent variables and the establishing the first statistical model until the first error corresponding to local minima is detected (Mental Process- observation, evaluation, judgment, opinion), and
based on a second determination that the number of the other non-excluded independent variables does not exceed the threshold value (Mental Process - comparing and evaluating a value to a threshold value), iteratively performing the determining them independent variables and the establishing the first statistical model until the first error corresponding to a global minimum is detected (Mental Process- observation, evaluation, judgment, opinion).
The “select the optimal statistical model”, “selecting that combination with the lowest prediction error”, determining whether or not a number “exceeds a threshold value” and “determining the m independent variables based on variances” are limitations that fall within the Mental Processes enumerated category of abstract ideas. Here, selecting the optimal model is an evaluation, capable of being performed mentally, as to which model most accurately performs the predictive actions based on the input data. The mental evaluation of comparing data and the mathematical results enable a user to determine the best or optimal model. Making determinations about a variable based on some value of variance is also a mental 
Other of the claim limitations are directed to the Mathematical Concepts enumerated category of abstract ideas. The limitations of “establishing a first statistical model based on the determined m independent variables and the dependent variable”, “calculating the first error of the first statistical model”, and “calculating the variances” are directly using and calculating mathematical algorithms.
Therefore, given the broadest reasonable interpretation, the processing of data to identify and select the optimal statistical model for predicting a new data output as recited is primarily directed to mental processes and also is prose for the application of equations (i.e., calculating errors and comparing to a threshold)) to the data collected. The independent claim 23 recites a system with similar limitations as claim 21 and a similar analysis applies. 
Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The additional limitation recited in claim 21, “avoiding a problem of an experience of an expert causing reduced accuracy of the statistical model and the experience of the expert increasing imprecision of the statistical model due to a first selection by the expert of an incorrect dependent variable distribution type and a second selection by the expert of an incorrect link function type” in the preamble states the intended use of the invention but doesn’t limit the structure of the apparatus. Thus, the preamble phrases added do not limit the scope of the 
The additional limitation “receive target data, wherein the target data comprises training data and test data” is recited at a high level of generality (i.e., as a general means of gathering data for use in the mathematical concept and mental steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Independent claim 23 further recites the additional limitations of “a processor configured to:” perform the method and “a predictor computer configured to: receive other data, and output, using the optimal statistical model, predicted data.” The “processor” is a high-level recitation of generic computer components. This is construed and understood to be mere instructions to apply the exception using a generic computer component. However, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A Prong 2. See MPEP 2106.05(d). Additionally, similarly to claim 21, the receipt of data is a high level recitation that the data is “receive[d]” that is understood to represent no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g)). The limitation “output…predicted data,” is also recited in such a way that “the limitation amounts to necessary data gathering and outputting.” MPEP 2106.05(g)(3). The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “receive” data in the claims is directed towards insignificant extra solution activity such as collecting data and then storing Berkheimer as being recognized by the courts as such activity. Therefore, the additional elements do not provide significantly more than the abstract idea. 
Therefore, considering the additional elements individually, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Claims 21 and 23 are not patent eligible.


Allowable Subject Matter
Claims 21 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action as the claims are not taught or fairly suggested by the art of record. It is noted that the new claims recite substantially similar limitations to the indicated potentially allowable subject matter from the action dated 9/10/2021, the reasons for indicating potentially allowable subject matter will not be repeated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/STEVEN W CRABB/             Examiner, Art Unit 2148